Deferred Payment Award



Exhibit 10.50
BREITBURN ENERGY PARTNERS L.P.
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED PHANTOM UNIT AGREEMENT


Pursuant to this Restricted Phantom Unit Agreement (the “Agreement”), BreitBurn
GP, LLC (the “Company”), as the general partner of BreitBurn Energy Partners
L.P., a Delaware limited partnership (the “Partnership”), hereby grants to
Halbert S. Washburn (the “Participant”) the following award of Restricted
Phantom Units (“RPUs”), pursuant and subject to the terms and conditions of this
Agreement, the Deferral Election form made by the Participant with respect to
the RPUs, dated December 26, 2013, and the First Amended and Restated
Partnership 2006 Long-Term Incentive Plan (the “Plan”), the terms and conditions
of which are hereby incorporated into this Agreement by reference. Each RPU
shall constitute a Phantom Unit under the terms of the Plan and is hereby
granted in tandem with a corresponding DER, as further detailed in Section 3
below. Except as otherwise expressly provided herein, all capitalized terms used
in this Agreement, but not defined, shall have the meanings provided in the
Plan. For purposes of this Agreement, the terms “Employer,” “Cause,” “Good
Reason” and “Disability” shall have the meanings ascribed to such terms in the
Employment Agreement between the Employer and the Participant, dated December
30, 2010 (the “Employment Agreement”).
GRANT NOTICE
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Number of RPUs: ###
Grant Date: [_____], 2014
Vesting of RPUs: One–third of the RPUs (rounded down to the next whole number of
units, except in the case of the final vesting date) shall vest on each of
December 28, 2014, December 28, 2015 and December 28, 2016, subject to the
Participant’s continued service as an Employee, Director or Consultant through
each such date. In addition, the RPUs shall be subject to accelerated vesting as
set forth in Section 4 below.
Termination of RPUs: In the event of the Participant’s Separation from Service
(as defined in the Employment Agreement) for any reason other than those set
forth in Section 4 of the “Terms and Conditions of Restricted Phantom Units,”
all RPUs that have not vested prior to or in connection with such Separation
from Service shall thereupon automatically be forfeited by the Participant
without further action and without payment of consideration therefor.
Payment of RPUs: Vested RPUs shall be paid to the Participant in the form of
Units as set forth in Section 5 below.
DERs: Each RPU granted under this Agreement shall be issued in tandem with a
corresponding DER, which shall entitle the Participant to receive an amount
equal to any Partnership distributions and which shall be credited to the
Participant in the form of additional RPUs in accordance with Section 3 of this
Agreement.





    


 

--------------------------------------------------------------------------------

Deferred Payment Award



TERMS AND CONDITIONS OF RESTRICTED PHANTOM UNITS
1.Grant. The Partnership hereby grants to the Participant, as of the Grant Date,
an award of ### RPUs, subject to all of the terms and conditions contained in
this Agreement and the Plan.
2.RPUs. Subject to Section 4 below, each RPU that vests shall represent the
right to receive payment, in accordance with Section 5 below, in the form of one
Unit. Unless and until an RPU vests, the Participant will have no right to
payment in respect of any such RPU. Prior to actual payment in respect of any
vested RPU, such RPU will represent an unsecured obligation of the Partnership,
payable (if at all) only from the general assets of the Partnership.
3.Grant of Tandem DER. Each RPU granted or credited hereunder shall be issued in
tandem with a corresponding DER, which DER shall remain outstanding from the
Grant Date until the earlier of the payment or forfeiture of the RPU to which it
corresponds. Pursuant to each DER, the Participant shall be entitled to receive
an amount equal to any distributions made by the Partnership in respect of the
underlying Unit, if any, beginning with the distribution paid in January 2014,
payable in the same amounts as distributions paid to the holders of Units and
credited in the form of additional RPUs as set forth in the following sentence,
so long as such DER is outstanding as of the record date set by the Board of
Directors of the Company for such distribution to be paid to the holders of
Units, except with respect to the distribution paid in January 2014. All such
DERs shall be credited to the Participant in the form of additional RPUs as of
the date of payment of any such distribution based on the Fair Market Value of a
Unit on such date, except with respect to the credit for the January 2014
distribution which shall be credited at the same time as the credit for the
February 2014 distribution. Each additional RPU which results from such
crediting of DERs granted hereunder shall be subject to the same vesting,
forfeiture, payment or distribution, adjustment and other provisions which apply
to the underlying RPU to which such additional RPU relates. DERs shall not
entitle the Participant to any amounts relating to distributions occurring after
the earlier to occur of the applicable RPU payment date or the forfeiture of the
RPU underlying such DER. The DERs and any amounts that may become distributable
in respect thereof shall be treated separately from the RPUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Code Section 409A.
4.Vesting and Termination.
(a)    General. The RPUs shall vest in such amounts and at such times as are set
forth in the Grant Notice above, provided, that the RPUs shall vest in full upon
any earlier occurrence of (a) the Participant’s Separation from Service without
Cause, for Good Reason or due to the Participant’s death or Disability, or (b) a
Change of Control and, in any case, shall be subject to the payment provisions
contained in Section 5 below. No portion of the RPUs which has not become vested
at the date of the Participant’s Separation from Service shall thereafter become
vested. In the event of the Participant’s Separation from Service for any reason
other than as set forth in (a) of this Section, all RPUs that have not vested
prior to or in connection with such Separation from Service shall thereupon
automatically be forfeited by the Participant without further action and without
payment of consideration therefor.
(b)    Change of Control Definition. “Change of Control” means, and shall be
deemed to have occurred upon one or more of the following events:



    
 

--------------------------------------------------------------------------------

Deferred Payment Award



(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, directly or indirectly, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of 50% or
more of the combined voting power of the equity interests or of a controlling
interest in BreitBurn Management Company, LLC, the Company or the Partnership;
(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets in one or more transactions to any
Person other than the Company or an Affiliate of the Company;
(iv)a transaction resulting in a Person other than the Company or an Affiliate
of the Company being the general partner of the Partnership; or
(v)any time at which individuals who, as of the Grant Date, constitute the board
of directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Partnership’s unitholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as the result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.
5.Payment of RPUs; Issuance of Units.
(a)    General. Unpaid, vested RPUs shall be paid to the Participant in the form
of Units in a lump-sum during the sixty-day period commencing with the earliest
to occur of the following dates (the “Payment Date”) (with the exact date of
payment determined by the Company in its sole discretion):
(i)    December 28, 2025;
(ii)    the date of the Participant’s Separation from Service; and
(iii)    the date of the Participant’s death.
Payments of any RPUs that vest in accordance herewith shall be made to the
Participant (or in the event of the Participant’s death, to the Participant’s
estate) in whole Units in accordance with this Section 5.
(b)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the six-month period following his
Separation from Service to the extent that the Company reasonably determines
that paying such amounts prior to the expiration of such six-month



    
 

--------------------------------------------------------------------------------

Deferred Payment Award



period would result in a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of the
applicable six-month period (or such earlier date upon which such amounts can be
paid under Code Section 409A without resulting in a prohibited distribution,
including as a result of the Participant’s death), such amounts shall be paid to
the Participant.
6.Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the RPUs. Without limiting the
generality of Section 8(b) of the Plan, to the extent that such obligation
arises at the time that the RPUs vest or are paid to the Participant in Units,
the Company and/or its Affiliates may withhold Units otherwise issuable in
respect of such RPUs having a Fair Market Value equal to the sums required to be
withheld in satisfaction of the foregoing requirement. Notwithstanding any other
provision of the Plan or this Agreement, the number of Units which may be so
withheld in order to satisfy the Participant’s income and payroll tax
liabilities with respect to the issuance, vesting or payment of the RPUs shall
be limited to the number of Units which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for income and payroll tax purposes that are
applicable to such supplemental taxable income.
7.Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
8.Non-Transferability. Neither the RPUs nor the DERs may be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution. Neither the RPUs, DERs nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
9.Distribution of Units. The Units issued pursuant to this Agreement shall be
held in book entry form and no certificates shall be issued therefor; provided,
that certificates may be issued representing such Units at the request of the
Participant and in accordance with the Partnership’s governing documents, as
amended and supplemented from time to time. Notwithstanding anything herein to
the contrary, (a) no payment shall be made under this Agreement in the form of
Units unless such Units issuable upon such payment are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such Units are
not then so registered, the Company has determined that such payment and
issuance would be exempt from the registration requirements of the Securities
Act, and (b) the Partnership shall not be required to issue or deliver any Units
(whether in certificated or book-entry form) pursuant to this Agreement



    
 

--------------------------------------------------------------------------------

Deferred Payment Award



unless (i) such issuance and delivery are in compliance with all applicable laws
and regulations and, if applicable, the requirements of any exchange on which
the Units are listed or traded, and (ii) any consent or approval of any
governmental or regulatory authority necessary or desirable as a condition to
such issuance and delivery to the Participant (or his or her estate) has been
obtained. Any certificates delivered pursuant to this Agreement shall be subject
to any stop-transfer orders and other restrictions as the Company deems
necessary or advisable to comply with federal, state or local securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Units are listed, quoted or
traded. The Company may place legends on any certificate to reference
restrictions applicable to the Units. In addition to the terms and conditions
provided herein, the Company may require that the Participant make such
covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations
or requirements. The Company shall have the right to require the Participant to
comply with any timing or other restrictions with respect to the settlement of
any RPUs pursuant to this Agreement, including a window-period limitation, as
may be imposed in its discretion. No fractional Units shall be issued or
delivered pursuant to the RPUs.
10.Partnership Agreement. Units issued upon payment of the RPUs shall be subject
to the terms of the Plan and the terms of the Partnership Agreement. Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, be deemed to be a party to, signatory
of and bound by the Partnership Agreement.
11.No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to serve or continue to serve as an
Employee, Director or Consultant.
12.Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
13.Tax Consultation. None of the Partnership, the Company or any of their
Affiliates has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the RPUs, the Units or the
transactions contemplated by this Agreement, and Participant is in no manner
relying on such entities or their representatives for an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the RPUs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
RPUs and that the Participant is not relying on the Partnership for tax advice.
14.Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee.
Except as provided in the preceding sentence, this Agreement cannot be modified,
altered or amended, except by an agreement, in writing, signed by both the
Partnership and the Participant.
15.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities



    
 

--------------------------------------------------------------------------------

Deferred Payment Award



Act and the Exchange Act and any and all regulations and rules promulgated by
the Securities and Exchange Commission thereunder, and all applicable state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RPUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
16.Code Section 409A. The RPUs and the amounts payable under this Agreement may
constitute or provide for “nonqualified deferred compensation” which is intended
to comply with the requirements of Code Section 409A. To the extent that the
Committee determines that any RPUs or any amounts payable under this Agreement
may not be compliant with Code Section 409A, the Committee and the Participant
shall cooperate and work together in good faith to timely amend this Agreement
in a manner intended to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as they deem necessary or appropriate to (a) exempt the RPUs from
Code Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the RPUs, or (b) comply with the requirements of Code
Section 409A. To the extent applicable, this Agreement shall be interpreted in
accordance with the provisions of Code Section 409A.
17.Adjustments. The Participant acknowledges that the RPUs are subject to
modification and termination in certain events as provided in this Agreement and
Section 7 of the Plan.
18.Successors and Assigns. The Partnership may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Partnership. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
19.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.






[Signature page follows]



    
 

--------------------------------------------------------------------------------

Deferred Payment Award





The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control, except with respect to the
definition of “Change of Control” contained in this Agreement, which definition
shall control over the one in the Plan. The Participant further acknowledges
that the Participant has read and understands the Plan and this Agreement, which
contains the specific terms and conditions of this grant of RPUs. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


PARTICIPANT:                        
Halbert S. Washburn
    
    




BREITBURN GP, LLC
      




By: _______________                        
Name:     
Title:     
    




 





    
 